Title: James Lovell to Abigail Adams, 29 August 1777
From: Lovell, James
To: Adams, Abigail


     
      Dear Madam
      Philada: Augst. 29th. 1777
     
     It is probable that Genl. Howe will waste the fall of this year between Chesapeak Bay and Delaware River. I send you a copied sketch of part of the country to which the Gazettes will frequently refer; as I know You give singular attention to the interesting concerns of America in the present struggle.
     This knowledge is only part of the foundation of my affectionate esteem of you. Nor will I mention the whole.
     I shall rather apologize for what there is already of Gallantry in my manner of conveying this little Present to your hand.
     I could, it is true, have delivered it to your Husband. But, I could not with delicacy have told him, to his face, that your having given your heart to such a man is what, most of all, makes me yours, in the manner I have above sincerely professed myself to be.
     
      James Lovell
     
    